


109 HR 6154 IH: To amend part A of title XVIII of the Social Security Act

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6154
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part A of title XVIII of the Social Security Act
		  to clarify that facilities designated as critical access hospitals may use beds
		  certified for such hospitals for assisted living.
	
	
		1.Short titleThis Act may be cited as the Enhanced
			 Options for Rural Health Care Act of 2006.
		2.Clarification
			 regarding use of critical access hospital beds for assisted
			 livingSection 1820(c) of the
			 Social Security Act (42 U.S.C. 1320i–4(c)) is amended by adding at the end the
			 following new paragraph:
			
				(3)Clarification
				regarding use of CAH certified beds for assisted livingNothing in this title shall be construed as
				preventing a facility designated as a critical access hospital from using any
				of its designated number of beds for purposes of providing assisted living and
				from accepting private payments for services furnished in connection with the
				use of such beds for such purpose. However, such use shall not increase the
				total number of beds that the facility may have and maintain its designation as
				such a
				hospital.
				.
		
